Title: Treasury Department Circular to the Continental Loan Officers, 12 October 1789
From: Treasury Department,Hamilton, Alexander
To: Continental Loan Officers


New York October 12th. 1789
Sir
As I am not certain in what light the Commissioners of the Loan Office in the several states may consider themselves with regard to their continuance in Office, under the old establishment, I think it necessary to apprise them, that the provision which has been made for their compensation does not extend beyond the 30th. June last; being the period to which warrants were issued by the late Board of Treasury. Whether any claim of compensation beyond this time will be admitted must be referred to Legislative regulation. I feel myself bound in candour to say that I do not consider those Offices as still in existence. Nevertheless as far as justice may require an allowance for services actually performed, I shall always esteem it my duty to promote it. The only thing which under the existing regulations can now occupy the Loan Officers is the payment of Indents for Interest. I incline for the sake of conformity and to accommodate those public Creditors, who may have made an arrangment on the supposition that they could recieve their Interest in that shape, that the business of paying Indents up to the end of 1787 should go on as heretofore practiced to the close of the present year; provided it be understood that an allowance proportioned to the nature and extent of the particular service is alone to be expected, and that this too will depend on the discretion of the legislature; for I should not think myself justifiable in giving sanction for any act of mine to the claim of the full salaries heretofore annex’d to the Offices when I had only this special service in view. In the prosecution of the idea of paying Indents it will be expedient that some notification should be given to the holders of Securities that the arrangment for paying them by the Loan Officers will cease at the end of the year.
I am   Sir   Your most obedt. Servt.
A HamiltonSecy of the Treasury
 